United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, EAST CLEVELAND
POST OFFICE, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0447
Issued: February 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 29, 2017 appellant, through counsel, filed a timely appeal from an
October 18, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 18, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to expand the acceptance of her
claim to include right knee osteoarthritis as causally related to her November 26, 2005 employment
injury.
FACTUAL HISTORY
On November 28, 2005 appellant, then a 54-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 26, 2005 her right knee popped when walking her
route while in the performance of duty. She stopped work on November 28, 2005. OWCP
accepted the claim for patellar tendinitis, right sprain of unspecified sites of the knee, and leg on
the right. It paid appellant intermittent wage-loss compensation on the supplemental rolls from
March 6 until November 5, 2007.
An x-ray of appellant’s right knee dated November 27, 2005 revealed mild degenerative
changes predominantly involving the patellofemoral compartment with subchondral sclerosis and
marginal osteophytes. A fractured ossicle or fracture enthesophyte could not be excluded. A large
suprapatellar effusion was also noted.
Appellant underwent a right knee arthroscopy with open incision of the patellar tendon and
ossicles of the patellar tendon on October 3, 2007 by Dr. John Wood, a Board-certified orthopedic
surgeon. Dr. Wood provided a postoperative diagnosis of patellar tendinosis with painful ossicles
in the patellar tendon. Appellant returned to full-time modified duty on November 6, 2007. She
retired from her federal employment effective January 2, 2010.
In a letter dated April 8, 2015, Dr. Wood requested acceptance of appellant’s claim be
expanded to include right knee osteoarthritis.
On June 11, 2015 OWCP requested that Dr. Wood explain how appellant’s right knee
osteoarthritis was causally related to her accepted employment injury.
Dr. Wood in a July 7, 2015 progress note, related appellant’s examination findings and
noted that she had a several-week history of new knee pain. He advised that, after a day of
prolonged standing, grilling, etc., appellant had a three-hour period of stabbing “A-I” pain.
Dr. Wood noted that she had a possible new tear of the anterior horn or lower medial and chronic
patellofemoral syndrome and osteoarthritis of the right knee. He recommended a magnetic
resonance imaging (MRI) scan.
A July 20, 2015 MRI scan interpreted by Dr. Mary Wall, a radiologist, revealed significant
spurring of the patella, chondral thinning, and irregularity of the medial articulating surface of the
dorsal talus, and slight irregularity of the medial attachment of the anterior horn of lateral meniscus
suggesting a small partial tear in this location, but no full-thickness meniscal tear.
By letter dated October 29, 2015, counsel requested that acceptance of appellant’s claim
be expanded to include additional conditions. In a report dated August 27, 2015, Dr. Wood noted
that he had treated her for several years for her right knee pain, which she aggravated while
working for the employing establishment. He explained that, although appellant suffered from

2

preexisting osteoarthritis of her patellofemoral joint, patellofemoral arthritis was aggravated by
work that involved squatting, stairs, heavy pushing/pulling, lifting, or walking on grades.
In a September 15, 2015 progress note, Dr. Wood discussed appellant’s MRI scan results
and noted that she was aware that surgery could worsen her osteoarthritis symptoms for a
prolonged period of time.
On November 23, 2015 Dr. Wood again requested that appellant’s claim be expanded to
include osteoarthritis and tear of the lateral cartilage of meniscus of the knee.
By decision dated December 10, 2015, OWCP denied the request to expand acceptance of
appellant’s claim to include right knee osteoarthritis.4
On December 15, 2015 counsel requested a telephonic hearing before an OWCP
representative, which was held on August 2, 2016. Regarding any incidents, accidents, or falls
after November 26, 2005, appellant testified that, on one occasion, she sought medical treatment
after she accidentally bumped her knee on a door. She also testified that her knee used to give
way, but that she had not fallen.
Counsel subsequently provided additional progress reports from Dr. Woods dated
October 7, 2014, January 27, November 23, and December 1, 2015. In the October 7, 2014 and
January 27, 2015 reports, Dr. Woods noted appellant’s diagnoses. In the November 23, 2015
report, he related that she had reached maximum medical improvement (MMI) for her
patellofemoral arthritis of the right knee. In the December 1, 2015 report, Dr. Wood related that
appellant had sustained aggravation of right knee osteoarthritis and that this condition had reached
MMI.
By decision dated September 23, 2016, an OWCP hearing representative affirmed the
December 12, 2015 decision. OWCP found that appellant had not submitted a report from a
physician explaining how the diagnosed condition of preexisting right knee osteoarthritis was
causally related to the accepted November 26, 2005 employment injury.
OWCP received a May 11, 2017 report from Dr. Laurel Beverly, a Board-certified
orthopedic surgeon. Dr. Beverly noted appellant’s history of injury and treatment and explained
that appellant had been seen for right knee pain for over 10 years. She noted the history as related
by appellant, which included that other physicians had diagnosed osteoarthritis. Dr. Beverly
diagnosed right knee patellofemoral arthritis, with weakness.
A May 11, 2017 x-ray of the right knee read by Dr. Christina Cavalier Clemow, a Boardcertified diagnostic radiologist, revealed moderate degenerative changes.
In a letter dated August 2, 2017, counsel requested reconsideration and submitted
additional evidence.

4
OWCP has not issued a formal decision as to whether acceptance of appellant’s claim should be expanded to
include tear of the lateral cartilage of the right knee.

3

In a July 18, 2017 report, Dr. Catherine Watkins Campbell, a family medicine specialist,
noted appellant’s history of injury and advised that appellant complained of unilateral right knee
pain since the date of injury. She noted that following appellant’s October 4, 2007 surgery, which
failed to alleviate her pain issues, appellant continued to work as a letter carrier, while wearing a
knee brace until she retired. Dr. Watkins Campbell examined appellant’s right knee, reviewed the
diagnostic reports of record and diagnosed chronic bilateral patellar tendinitis of the knees. She
found patellofemoral osteoarthritis in both knees, which existed prior to the injury. Dr. Watkins
Campbell explained that surgical treatment of the patellar tendinitis involved filing down the bony
protuberances of the patella into the superior and inferior tendons, which subsequently caused an
accelerated regrowth of the bony protuberances. She opined “[t]he surgical treatment of the
patellar tendinitis is felt to have directly aggravated the preexisting patellofemoral osteoarthritis in
the right knee in excess of the similar condition present in the left knee. The inciting traumatic
event that occurred on November 27, 2005 is directly, proximally and causally related to the
substantial aggravation of patellofemoral osteoarthritis in the right knee.” Dr. Watkins Campbell
opined “In my medical opinion, the effects of the injury are the direct and proximate cause of the
diagnoses that I cited above. This is based on a reasonable medical probability. There may be
other causes for this medical problem, but one of the causes is clearly the activities of the work
described as performed by the injured worker as described above.”
On September 28, 2017 OWCP requested that the district medical adviser (DMA) review
Dr. Watkins Campbell’s report.
In report dated October 6, 2017, the DMA, Dr. Todd Fellars, a Board-certified orthopedic
surgeon, noted that he had reviewed the statement of accepted facts and the medical evidence. He
explained that appellant’s right knee osteoarthritis preexisted the employment injury and there was
no objective evidence that her arthroscopic surgery worsened her osteoarthritis. Dr. Fellars
explained that the nature history of the osteoarthritis was that it worsened over time. He opined
that “[t]herefore, years later, one cannot return to the time of arthroscopy and state that was the
cause for [appellant’s] worsening given that this condition will often worsen with or without
surgery. Therefore, I respectfully disagree with his opinion that osteoarthritis is associated with
her work claim.” Dr. Fellars concluded his opinion noting that he disagreed with the request for
expansion of appellant’s claim.
By decision dated October 18, 2017, OWCP denied modification of its prior decision. It
found that appellant had not established that her right knee osteoarthritis was causally related to
the accepted employment injury.
LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.5

5

R.J., Docket No. 17-1365 (issued May 8, 2019); Jaja K. Asaramo, 55 ECAB 200 (2004).

4

Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.6 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background. Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).7
OWCP’s procedures provide:
“In any case where a preexisting condition involving the same part of the body is
present and the issue of causal relationship therefore involves aggravation,
acceleration, or precipitation, the physician must provide rationalized medical
opinion which differentiates between the effects of the work-related injury or
disease and the preexisting condition.”8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include right knee osteoarthritis as causally related
to her November 26, 2005 employment injury.
OWCP received several reports from Dr. Wood. In a July 7, 2015 progress note, Dr. Wood
noted a several-week history of new knee pain, which occurred after a day of prolonged standing
and grilling. He noted that appellant had a possible new tear of the anterior horn or lower medial
and chronic patellofemoral syndrome and osteoarthritis of the right knee. However, this report
offered no opinion causally relating her right knee osteoarthritis to the accepted employment
incident. Medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.9
In a report dated August 27, 2015, Dr. Wood noted that he had treated appellant for several
years for her right knee condition, which she aggravated while working for the employing
establishment. He explained that, although she suffered from preexisting osteoarthritis of her
patellofemoral joint, he believed that her arthritic symptoms were aggravated by work that
involved squatting, stairs, heavy pushing/pulling, lifting, or walking on grades. The Board notes
that Dr. Wood did not explain pathophysiologically how the November 26, 2005 employment
incident caused or aggravated the diagnosed conditions.10

6

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

7

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Casual Relationship, Chapter 2.805.3(e) (January 2013).

9

A.S., Docket No. 19-0915 (issued November 22, 2019); see L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
10

See K.W., Docket No. 10-0098 (issued September 10, 2010).

5

OWCP also received a September 15, 2015 progress note in which Dr. Wood discussed
appellant’s MRI scan results and noted that she was aware that surgery could worsen her
osteoarthritis symptoms for a prolonged period of time. Dr. Wood did not address whether her
osteoarthritis was related to her work injury. Additionally, he provided treatment notes and reports
dated October 7, 2014 and January 27, July 7, September 15, November 23, and
December 1, 2015. Likewise in a treatment note, dated November 23, 2015, Dr. Wood advised
that appellant reached MMI for her right patellofemoral osteoarthritis. However, all of his reports
are of no probative value as he did not offer an opinion as to the cause of the condition.11
In a May 11, 2017 report, Dr. Beverly noted appellant’s history of injury and treatment and
explained that appellant was seen for right knee pain for over 10 years. Dr. Beverly noted the
history as related by appellant, which included that another physician had diagnosed arthritis. She
diagnosed right knee patellofemoral arthritis, with weakness. However, she did not provide her
own opinion regarding causal relationship. As previously noted, a medical opinion that lacks an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.12
In a July 18, 2017 report, Dr. Watkins-Campbell noted appellant’s history of injury, which
included complaints of unilateral right knee pain since the date of injury. She found that appellant
had preexisting patellofemoral osteoarthritis in both knees, which existed prior to the injury.
Dr. Watkins-Campbell opined that surgical treatment of the patellar tendinitis is felt to have
directly aggravated the preexisting patellofemoral osteoarthritis in the right knee in excess of the
similar condition present in the left knee. She opined that the inciting traumatic event that occurred
on November 27, 2005 is directly, proximally and causally related to the substantial aggravation
of patellofemoral osteoarthritis in the right knee. Dr. Watkins Campbell indicated that there may
be other causes for this medical problem, but one of the causes is clearly the activities of the work
described as performed by the injured worker as described above. The Board finds that she did
not explain the objective basis for her opinion. Dr. Watkins Campbell did not describe objective
findings documenting an aggravation of the preexisting right knee osteoarthritis following the
surgical procedure.13 A mere conclusion without the necessary rationale explaining how and why
the physician believes that a claimant’s accepted exposure could result in a diagnosed condition is
insufficient to meet a claimant’s burden of proof.
Dr. Fellars, the DMA, in his October 6, 2017 report explained that appellant’s right knee
osteoarthritis was not caused by the work injury of November 26, 2005. He provided an opinion
that her osteoarthritis preexisted the condition and there was no objective evidence that the
arthroscopic surgery performed worsened her osteoarthritis. Furthermore, Dr. Fellars explained
that the natural history of the osteoarthritis was that it worsened over time. He opined that
“[t]herefore, years later, one cannot return to the time of arthroscopy and state that was the cause
for [appellant’s] worsening given that this condition will often worsen with or without surgery.”
The Board finds that Dr. Fellars’ report is based upon a proper history of injury and provides a
well-rationalized opinion as to why the right knee osteoarthritis condition is not a work-related
11

Supra note 9.

12

Id.

13

See J.M., Docket No. 14-1311 (issued April 28, 2015).

6

condition. As there is no other medical evidence of record sufficient to establish that the claim
should be expanded to include this additional condition, the DMA’s report is therefore entitled to
the weight of the medical evidence.
OWCP also received diagnostic reports. However, the Board has explained that diagnostic
studies lack probative value as they do not address whether an employment incident caused the
diagnosed condition.14
Because the medical evidence of record is insufficient to establish causal relationship
between appellant’s right knee osteoarthritis and the accepted employment injury, the Board finds
that she has not met her burden of proof.
On appeal counsel argues that OWCP failed to adjudicate the claim in accordance with the
standard of causation and that OWCP failed to give deference to the findings of the attending
physician. As found above, the medical evidence of record contains no reasoned explanation of
how the November 26, 2005 employment injury aggravated appellant’s preexisting right knee
osteoarthritis.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include right knee osteoarthritis as causally related
to her November 26, 2005 employment injury.

14

F.S., Docket No. 19-0205 (issued June 19, 2019).

7

ORDER
IT IS HEREBY ORDERED THAT the October 18, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 5, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

